          Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 1 of 11




 1   LIPPMAN RECUPERO, LLC
     David W. Lippman, State Bar # 023335 / PCC # 65803
 2
     1325 N. Wilmot Rd., 3rd Floor, Tucson, AZ 85712
 3   P.O. Box 13928, Tucson AZ 85732-3928
     Telephone: (520) 762-4036 Facsimile: (888) 870-2807
 4

 5   Attorneys for Plaintiff
     G & G Closed Circuit Events, LLC
 6

 7                           UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF ARIZONA
 9

10
     G & G Closed Circuit Events, LLC,              Case No.:
11
                        Plaintiff,
12                                                  COMPLAINT
                  vs.
13

14   Kathya Y. Castro, individually and d/b/a
     Delicias Mexican Grill; and Delicias
15
     Mexican Grill, LLC, an unknown business
16   entity d/b/a Delicias Mexican Grill,
17
                        Defendants.
18

19

20   PLAINTIFF ALLEGES:

21
                                       JURISDICTION
22

23
     1.      Jurisdiction is founded on the existence of a question arising under particular
24

25   statutes. This action is brought pursuant to several federal statutes, including the
26   Communications Act of 1934, as amended, Title 47 U.S.C. 605, et seq., and The Cable
27
     & Television Consumer Protection and Competition Act of 1992, as amended, Title
28

                                               Page 1
          Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 2 of 11




 1
     47 U.S.C. Section 553, et seq.

 2   2.      This Court has jurisdiction of the subject matter of this action pursuant to 28
 3
     U.S.C. Section 1331, which states that the District Courts shall have original
 4

 5   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

 6   United States.
 7
     3.      This Court has personal jurisdiction over the parties in this action as a result of
 8
 9   the Defendants’ wrongful acts hereinafter complained of which violated the Plaintiff's

10   rights as the exclusive commercial domestic distributor of the televised fight Program
11
     hereinafter set forth at length.
12

13
                                              VENUE
14
     4.      Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Arizona,
15

16   because a substantial part of the events or omissions giving rise to the claim occurred
17
     in this District and/or because, inter alia, all Defendants reside within the State of
18

19   Arizona (28 U.S.C. § 1391(b)).

20
                              INTRADISTRICT ASSIGNMENT
21

22   5.      Assignment to the Tucson Division of the District of Arizona is proper
23
     because a substantial part of the events or omissions giving rise to the claim
24

25   occurred in Pima County and/or, the United States District Court for the District

26   of Arizona has decided that suits of this nature, and each of them, are to be heard
27
     by the Courts in this particular Division.
28

                                                Page 2
          Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 3 of 11




 1
                                       THE PARTIES

 2   6.      Plaintiff G & G Closed Circuit Events, LLC, is, and at all relevant times
 3
     mentioned was, a California company with its principal place of business located at
 4

 5   2925 Green Valley Parkway, Suite D, Las Vegas, NV 89014.

 6   7.      At all times relevant hereto, including on Saturday, November 2, 2019,
 7
     Defendant Kathya Y. Castro was a managing member of Delicias Mexican Grill,
 8
 9   LLC, which owns and operates the commercial establishment doing business as

10   Delicias Mexican Grill operating at 4581 S. 12th Ave., Tucson, AZ 85714.
11
     8.      At all times relevant hereto, including on Saturday, November 2, 2019,
12

13   Defendant Kathya Y. Castro was the individual specifically identified as sole licensee

14   on the Arizona Department of Liquor Licenses & Control filed for Delicias Mexican
15
     Grill, LLC (012100004555).
16

17   9.      At all times relevant hereto, including on Saturday, November 2, 2019,
18   Defendant Kathya Y. Castro was the individual specifically identified by the Arizona
19
     Corporation Commission as managing member of Delicias Mexican Grill, LLC
20

21   (18494998).
22   10.     Plaintiff is informed and believes, and alleges thereon that on Saturday,
23
     November 2, 2019 (the night of the Program at issue herein, as more specifically
24

25   defined in Paragraph 20), Defendant Kathya Y. Castro had the right and ability to
26   supervise the activities of Delicias Mexican Grill, which included the unlawful
27
     interception, receipt, and publication of Plaintiff’s Program.
28

                                              Page 3
       Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 4 of 11




 1
     11.   Plaintiff is informed and believes, and alleges thereon that on Saturday,

 2   November 2, 2019 (the night of the Program at issue herein, as more specifically
 3
     defined in Paragraph 20), Defendant Kathya Y. Castro, as an individual specifically
 4

 5   identified on the Arizona Department of Liquor Licenses and Control and Arizona

 6   Corporation Commission records filed for Delicias Mexican Grill, LLC, had the
 7
     obligation to supervise the activities of Delicias Mexican Grill, LLC, which included
 8
 9   the unlawful interception, receipt, and publication of Plaintiff’s Program, and, among

10   other responsibilities, had the obligation to ensure that Delicias Mexican Grill
11
     operated lawfully at all times.
12

13   12.   Plaintiff is informed and believes, and alleges thereon that on Saturday,

14   November 2, 2019, (the night of the Program at issue herein, as more specifically
15
     defined in Paragraph 20), Defendant Kathya Y. Castro specifically directed or
16

17   permitted the employees of Delicias Mexican Grill to unlawfully intercept, receive,
18   and publish Plaintiff’s Program at Delicias Mexican Grill, or intentionally
19
     intercepted, received, and published the Program at Delicias Mexican Grill herself.
20

21   The actions of the employees of Delicias Mexican Grill are directly imputable to
22   Defendant Kathya Y. Castro by virtue of her acknowledged responsibility for the
23
     operation of Delicias Mexican Grill.
24

25   13.   Plaintiff is informed and believes, and alleges thereon that on Saturday,
26   November 2, 2019, Defendant Kathya Y. Castro , as a managing member of Delicias
27
     Mexican Grill, LLC and as an individual specifically identified on the Arizona
28

                                             Page 4
       Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 5 of 11




 1
     Department of Liquor Licenses and Control license filed for Delicias Mexican Grill,

 2   LLC had an obvious and direct financial interest in the activities of Delicias Mexican
 3
     Grill, which included the unlawful interception, receipt, and publication of Plaintiff’s
 4

 5   Program.

 6   14.   Plaintiff is informed and believes, and alleges thereon that the unlawful
 7
     broadcast of Plaintiff’s Program, as supervised and/or authorized by Defendant
 8
 9   Kathya Y. Castro resulted in increased profits for Delicias Mexican Grill.

10   15.   Plaintiff is informed and believes, and alleges thereon that Defendant Delicias
11
     Mexican Grill, LLC is an owner, and/or operator, and/or licensee, and/or permittee,
12

13   and/or person in charge, and/or an entity with dominion, control, oversight and

14   management of the commercial establishment doing business as Delicias Mexican
15
     Grill operating at 4581 S. 12th Ave., Tucson, AZ 85714.
16

17   16.   On Saturday, November 2, 2019 (the night of the Program at issue herein, as
18   more specifically defined in Paragraph 20), Delicias Mexican Grill sold food and
19
     alcoholic beverages to its patrons.
20

21   17.   On Saturday, November 2, 2019 (the night of the Program at issue herein, as
22   more specifically defined in Paragraph 20), Delicias Mexican Grill broadcast the
23
     Program on two 65” televisions in the establishment while patrons of the
24

25   establishment were present.
26   18.   The commercial fee for an establishment the size of Delicias Mexican Grill
27
     to broadcast the Program lawfully was $2,800.00. Neither Defendants nor anyone
28

                                              Page 5
           Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 6 of 11




 1
     acting on their behalf paid this fee to Plaintiff.

 2                                          COUNT I
 3
                            (Violation of Title 47 U.S.C. Section 605)
 4

 5   19.      Plaintiff G & G Closed Circuit Events, LLC, hereby incorporates by reference

 6   all of the allegations contained in paragraphs 1-18, inclusive, as though set forth
 7
     herein at length.
 8
 9   20.      Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, was granted

10   the exclusive nationwide commercial distribution (closed-circuit) rights to the Saul
11
     “Canelo” Alvarez v. Sergey Kovalev             Championship Fight Program, telecast
12

13   nationwide on Saturday, November 2, 2019 (this included the main event between

14   Alvarez and Kovalev, all under-card bouts, and fight commentary encompassed in the
15
     television broadcast of the event, hereinafter referred to as the "Program").
16

17   21.      Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, entered into
18   subsequent sublicensing agreements with various commercial entities throughout
19
     North America, including entities within the State of Arizona, by which it granted
20

21   these entities limited sublicensing rights, specifically the rights to publicly exhibit the
22   Program within their respective commercial establishments.
23
     22.      The Program could only be exhibited in a commercial establishment in
24

25   Arizona if said establishment was contractually authorized to do so by Plaintiff
26   G & G Closed Circuit Events, LLC.
27
     ///
28

                                                Page 6
       Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 7 of 11




 1
     23.   As a commercial distributor and licensor of sporting events, including the

 2   Program, Plaintiff G & G Closed Circuit Events, LLC, expended substantial monies
 3
     marketing, advertising, promoting, administering, and transmitting the Program to its
 4

 5   customers, the aforementioned commercial entities.

 6   24.   The Program originated via satellite uplink and was subsequently re-
 7
     transmitted to cable systems and satellite companies to Plaintiff’s sub-licensees.
 8
 9   25.   On Saturday, November 2, 2019, in violation of Plaintiff G & G Closed Circuit

10   Events, LLC’s rights and federal law, Defendants intercepted, received and published
11
     the Program, at Delicias Mexican Grill. Defendants also divulged and published said
12

13   communication, or assisted in divulging and publishing said communication to

14   patrons within Delicias Mexican Grill.
15
     26.   With full knowledge that the Program was not to be intercepted, received,
16

17   published, divulged, displayed, and/or exhibited by commercial entities unauthorized
18   to do so, each and every one of the above named Defendants, either through direct
19
     action or through actions of employees or agents directly imputable to Defendants
20

21   (as outlined in paragraphs 7-25 above), did unlawfully intercept, receive, publish,
22   divulge, display, and/or exhibit the Program at the time of its transmission at
23
     commercial establishment in Tucson, Arizona located at 4581 S. 12th Ave., Tucson,
24

25   AZ 85714.
26   27.   Said unauthorized interception, reception, publication, exhibition, divulgence,
27
     display, and/or exhibition by each of the Defendants was done willfully and for
28

                                              Page 7
           Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 8 of 11




 1
     purposes of direct and/or indirect commercial advantage and/or private financial

 2   gain.
 3
     28.      Title 47 U.S.C. § 605(a), prohibits the unauthorized interception, receipt,
 4

 5   publication and use of communications, such as the transmission of the Program for

 6   which Plaintiff G & G Closed Circuit Events, LLC had the distribution rights thereto.
 7
     29.      By reason of the aforesaid mentioned conduct, the aforementioned Defendants,
 8
 9   and each of them, violated Title 47 U.S.C. Section 605, et seq., either directly or, in

10   the case of Defendant Kathya Y. Castro , contributorily or vicariously.
11
     30.      By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, et seq.,
12

13   Plaintiff G & G Closed Circuit Events, LLC, has a private right of action pursuant to

14   Title 47 U.S.C. Section 605.
15
     31.      As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
16

17   Section 605, and pursuant to said Section 605, Plaintiff G & G Closed Circuit Events,
18   LLC, is entitled to the following from each Defendant:
19
                    (a)    Statutory damages for each violation in an amount to
20

21                         $10,000.00 pursuant to Title 47 U.S.C. § 605(e)(3)(C)(i)(II);
22                  (b)    Statutory damages for each willful violation in an amount to
23
                           $100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii); and
24

25                  (c)    The recovery of full costs, including reasonable attorneys’ fees,
26                         pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
27
     ///
28

                                                Page 8
       Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 9 of 11




 1
                                           COUNT II

 2                         (Violation of Title 47 U.S.C. Section 553)
 3
     32.    Plaintiff hereby incorporates by reference of all the allegations contained in
 4

 5   paragraphs 1-31, inclusive, as though set forth herein at length.

 6   33.    Title 47 U.S.C. § 553 prohibits the interception or receipt of communications
 7
     offered over a cable system absent specific authorization.
 8
 9   34.    The unauthorized interception and receipt of the Program by the above named

10   Defendants was prohibited by Title 47 U.S.C. §553, et seq.
11
     35.    By reason of the aforesaid mentioned conduct, the aforementioned Defendants
12

13   violated Title 47 U.S.C. Section 553, et seq. either directly or, in the case of Defendant

14   Kathya Y. Castro, contributorily or vicariously.
15
     36.    By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq.,
16

17   Plaintiff G & G Closed Circuit Events, LLC, has the private right of action pursuant
18   to Title 47 U.S.C. Section 553.
19
     37.    As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
20

21   Section 553, Plaintiff G & G Closed Circuit Events, LLC, is entitled to the following
22   from each Defendant:
23
                   (a)    Statutory damages for each violation in an amount to
24

25                        $10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);
26                 (b)    Statutory damages for each willful violation in an amount to
27
                          $50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);
28

                                               Page 9
       Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 10 of 11




 1
                  (c)    The recovery of full costs pursuant to Title 47 U.S.C. § 553

 2                       (c)(2)(C); and
 3
                  (d)     In the discretion of this Honorable Court, reasonable attorneys’
 4

 5                       fees, pursuant to Title 47 U.S.C. § 553(c)(2)(C).

 6         WHEREFORE, Plaintiff prays for judgment as set forth below.
 7   As to the First Count:
 8
           1.     For statutory damages in the amount of $110,000.00 against the
 9

10                Defendants, and each of them;

11         2.     For reasonable attorneys’ fees as mandated by statute;
12
           3.     For all costs of suit, including, but not limited to, filing fees, service of
13

14                process fees, investigative costs; and

15         4.     For such other and further relief as this Honorable Court may deem just
16
                  and proper.
17

18   As to the Second Count:
19         1. For statutory damages in the amount of $60,000.00 against the
20
                Defendants, and each of them;
21

22         2. For reasonable attorneys’ fees as may be awarded in the Court’s
23              discretion pursuant to statute;
24
           3. For all costs of suit, including, but not limited to, filing fees, service
25

26              of process fees, investigative costs; and
27   ///
28

                                               Page 10
      Case 4:20-cv-00469-RM Document 1 Filed 10/30/20 Page 11 of 11




 1
          4.   For such other and further relief as this Honorable Court may deem just

 2             and proper.
 3
                                    Respectfully submitted,
 4

 5

 6   Date: October 29, 2020         /s/ David W. Lippman
 7                                  Lippman Recupero, LLC
                                    By: David W. Lippman
 8                                  Attorney for G & G Closed Circuit Events, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           Page 11
